 THRIFT DRUG259Thrift Drug,a Divisionof J. C.Penney Company, Inc.andLaborers'InternationalUnion of NorthAmerica,Construction,GeneralLaborers andMaterialHandlersLocalUnionNo.1058,AFL-CIO. Case 6-CA-7494December 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOUpon a charge filed on May 15, 1974, by Laborers'International Union of North America, Construction,General Laborers and Material Handlers Local UnionNo. 1058, AFL-CIO, herein called the Union, andduly served on Thrift Drug, a Division of J. C. PenneyCompany, Inc., herein called the Respondent, the Gen-eral Counsel of the National Labor Relations Board, bythe Regional Director for Region 6, issued a complainton May 30, 1974, against Respondent, alleging thatRespondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 28, 1974,following a Board election in Case 6-RC-6452 theUnion was duly certified as the exclusive collective-bargainingrepresentativeofRespondent's em-ployees in the unit found appropriate;and that,commencing on or about April 29, 1974, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requestingit to do so. On June 1, 1974, Respondent filed itsanswer to the complaint admitting in part, the alle-gations in the complaint, and asserting three af-firmative defenses.On July 1, 1974, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, submitting, in effect, that Respondent is at-tempting to relitigate issues previously determined bythe Board in the representation case, and moving thatOfficial notice is taken of the recordin the representationproceeding,Case 6-RC-6452, as the term "record" is definedin Secs.102.68 and102.69(1) of theBoard's Rules and Regulations,Series 8, as amended. SeeLTVElectrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A.4, 1968);Golden AgeBeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C.Va., 1957);Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.the Board (1) strike Respondent's affirmative defenses,(2) again find the unit determined in the representationcase to be appropriate, (3) find true the allegations ofthe complaint that Respondent has admitted, and (4)issue an appropriate remedial order. Subsequently, onJuly 12, 1974, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause, theimport of which is discussed below.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentRespondent bases its opposition to the Motion forSummary Judgment on the absence of a hearing on itsobjections to the election in the underlying representa-tion case.In support of this contention,Respondentreasserts those objections, to wit:threats of physicalviolence so permeated the election atmosphere that therequisite laboratory conditions were destroyed; con-tinual challenges of voters by a Board agent createdconfusion and chaos about the election;and theUnion's offer towaive initiation fees constituted anunlawful financial inducement to employees underthe Supreme Court rulinginN.L.R.B.v.SavairManufacturing Co.,414 U.S. 270 (1973). Basically, Re-spondent attempts to show that factual disputes sur-round these contentions which require a hearing toresolve.Our review of the full representation case recordindicates that we passed on the merits of Respondent'sobjections upon Respondent's request for review of theRegionalDirector'sresolutionthereof,and theSavair-basedcontention was raised in Respondent'smotion for reconsideration of the Regional Director'sdisposition of that issue which we treated as a requestfor review.On that occasion,we found that Respond-ent had raised no substantial issues warranting review,and that theUnion's offer to waive fees was proper andwithin Board precedent,even as modified by the Su-preme Court's decision.2Respondent offers no newlydiscovered or previously unavailable evidence to giveus cause to reconsider those rulings,hence,under well-settled principles prohibiting relitigation of previously2 See:Irwindale Division,Lau Industries, a Divisionof PhillipsIndustries,Inc.,210 NLRB 182 (1974);Con-Pac, Inc.,210 NLRB 466 (1974).215 NLRB No. 51 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDlitigated issues,'we shall not disturb those determina-tions.With respect to Respondent's central contention thata hearing is required on the issues raised by its objec-tions, a review of Respondent's contentions disclosesthat its disagreement is with the conclusions drawn bythe Regional Director from the undisputed facts. Onthe basis of those same facts, we found that Respondenthas not raised substantial issues warranting review. Im-plicit in such finding and specifically reiterated here isthat Respondent has raised no substantial issues war-ranting a hearing. It is well settled that where the essen-tial facts are not in dispute a hearing on objections isnot required.'-There being no issues properly litigable in thisproceeding,'and Respondent not having presentedsubstantial issues warranting a hearing, the GeneralCounsel'sMotionforSummary Judgment isgranted.'On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTPennsylvania for sale within the Commonwealth ofPennsylvania.We find,on the basis of the foregoing,that Respond-ent is,and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectu-ate the policiesof the Actto assert jurisdiction herein.11THE LABOR ORGANIZATION INVOLVEDLaborers'InternationalUnion of North America.Construction,General Laborers and Material Han-dlers Local Union No. 1058,AFL-CIO,isa labororganization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitITHE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation with its princi-palofficesand its warehouse-distribution centerlocated in Pittsburgh, Pennsylvania, is engaged in theretail sale of drugs, health and beauty aids, and relatedmerchandise. During the past 12 months, Respondenthas received gross income valued in excess of $500,000.During the same period, Respondent received goodsand materials valued in excess of $50,000 at its Pitts-burgh,Pennsylvania,warehouse-distribution centerfrom points directly outside the Commonwealth of3SeePittsburgh Plate Glass Co. vNLR.B.,313 U.S 146, 162 (1941),Rules and Regulationsof theBoard, Secs102 67(t) and 102 69(c)4NLRB. v Golden AgeBeverageCo,415 F 2d 26 (C A 5, 1969),AmalgamatedClothingWorkers of America v NLR.B,424 F 2d 818(C.A D C, 1970),United Steelworkers of America vNL R B,86 LRRM2984 (CA 5, 1974)5In its answer to the complaint,Respondent denies the appropriatenessof the unit,the election results and certificationof the Union,and theUnion's requestand.its refusal to bargain Respondent litigated the unitappropriateness in the representation case and accordingly may not reliti-gate it hereinCherokee NitrogenCompany,200 NLRB 630 (1972)Review ofthe recordreveals an undisputedrevised tallyof ballots showinga vote infavor of theUnion and the certificationof the Union by theRegional DirectorWith regardto the request and refusal of bargain, at-tached to the Motion of Summary Judgment are lettersof request by theUnion dated April 8 and 17, 1974, and a letterof refusalfromRespondentdated April 29, 1974Respondentoffers nothing to controvertthe implica-tions of this evidenceAccordingly,we deem the allegations concerning arequest and refusal to bargain to be admitted and trueThe May DepartmentStores Company,186 NLRB 86 (1970),Carl SimpsonBuick,Inc,161NLRB 1389 (1966)6In view of the result reached herein,we find itunnecessary to rule onthe GeneralCounsel's requestthat theRespondent's affirmative defenses bestrickenThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All full-time and regular part-time warehouseemployees, including inventory crew employees,schedulers,maintenance employees, the trafficsupervisor, machine operators, shippers, receivers,returnemployees,warehouse inventory em-ployees, accuracy control clerks, order fillers,stockers, cigarette tax machine operators, the jani-tor, the messenger and the burner, employed bytheEmployer at its Pittsburgh, Pennsylvania,warehouse-distribution center, excluding officeclerical employees, order processors, set-up crewmanagers and guards,professional employees andother supervisors as defined in the Act.2.The certificationOn September 7, 1973, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Direc-tor for Region 6, designated the Union as their rep-resentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employees insaid unit on March 28, 1974, and the Union continuesto be such exclusive representative within themeaningof Section 9(a) of the Act. THRIFT DRUGB.The Request To Bargain and Respondent'sRefusalCommencing on or about April 8,. 1974, and at alltimes thereafter, in particular by letter dated April 17,1974, the Union has requested the Respondent to bar-gain collectively with it as the exclusive collective-bar-gaining representative of all the employees in theabove-described unit. Commencing on or about April29, 1974, and continuing at all times thereafter to date,the Respondent has refused, and continues to refuse, torecognize and bargain with the Union as the exclusiverepresentative for collective bargaining of all employeesin said unit.Accordingly, we find that the Respondent has, sinceApril 29, 1974, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.* r-,IV_THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that Respondenthas engaged in andis engagingin unfair labor practices within themeaningof Section8(a)(5) and(1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive rep-resentative of all employees in the appropriate unit,and, if an understanding is reached, embody such un-derstanding in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargainingagent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriateunit.SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).261The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Thrift Drug, a Division of J. C. Penney Company,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Laborers'InternationalUnion of North America,Construction,General Laborers and Material Han-dlersLocal Union No. 1058, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.All full-time and regular part-time warehouse em-ployees, including inventory crew employees, schedul-ers,maintenance employees, the trafficsupervisor, ma-chine operators, shippers, receivers, return employees,warehouse inventory employees, accuracy controlclerks, order fillers, stockers, cigarette tax machine op-erators, the janitor, the messenger and the burner, em-ployed by the Employer at its Pittsburgh, Pennsyl-vania, warehouse-distribution center, excluding officeclericalemployees, order processors, set-up crewmanagers and guards, professional employees andother supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin themeaning ofSection 9(b) of the Act.4.SinceMarch 28, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collective-bar-gaining within the meaning of Section 9(a) of the Act.5.By refusing on or about April 29, 1974, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Thrift Drug, aDivision of J. C. Penney Company, Inc., Pittsburgh, 262DECISIONSOF NATIONALLABOR RELATIONS BOARDPennsylvania, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Laborers' International Unionof North America, Construction, General LaborersandMaterialHandlers Local Union No. 1058,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time warehouseemployees, including inventory crew employees,schedulers,maintenance employees, the trafficsupervisor, machine operators, shippers, receivers,returnemployees,warehouse inventory em-ployees, accuracy control clerks, order fillers,stockers, cigarette tax machine operators, the jani-tor, the messenger and the burner, employed bytheEmployer at its Pittsburgh, Pennsylvania,warehouse-distribution center, excluding officeclerical employees, order processors, set-up crewmanagers and guards, professional employees andother supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Pittsburgh, Pennsylvania, warehouse-distributioncenter copies of the attached noticemarked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 6, afterbeing duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarily7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "posted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with Laborers' In-ternational Union of North America, Construc-tion, General Laborers and Material Handlers Lo-cal Union No. 1058, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingt unit described below.WE WILL NOT in any like or related manner, inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All full-time and regular part-time warehouseemployees, including inventory crew em-ployees, schedulers,maintenance employees,the traffic supervisor, machine operators, ship-pers, receivers, return employees, warehouse in-ventory employees, accuracy control clerks, or-der fillers, stockers, cigarette taxmachineoperators, the janitor, the messenger and theburner, employed by the Employer at its Pitts-burgh,Pennsylvania,warehouse-distributioncenter, excluding office clerical employees, or-der processors, set-up crew managers andguards, professional employees and other super-visors as defined in the Act.THRIFT DRUG, A DIVISION OF J. C.PENNEY COMPANY, INC.